Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 4th day of February,
2019 and shall be effective as of January 1, 2019, by and between Global GP LLC,
a Delaware limited liability company (the “Company”), and Daphne H. Foster (the
“Executive”).

 

WHEREAS, pursuant to that certain Employment Agreement between the Company and
the Executive effective as of January 1, 2018 (the “2018 Employment Agreement”),
the Company employed the Executive as the Chief Financial Officer of the Company
and the Executive also served as the Chief Financial Officer of Global Partners
LP, a Delaware limited partnership (the “Partnership”) of which the Company is
the general partner; and

 

WHEREAS, the Company and the Executive have negotiated mutually agreeable terms
for the Executive’s continued employment by the Company for a new term of three
years commencing as of January 1, 2019.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which the Company and the
Executive each acknowledges, the Company and the Executive hereby agree as
follows:

 

1.                                      Employment and Term of Employment.

 

(a)                                 Subject to the terms of this Agreement, the
employment term hereunder will commence as of January 1, 2019 (the “Effective
Date”) and continue through December 31, 2021.  So long as the Executive is then
employed by the Company, the Company and the Executive agree to begin
discussions concerning the renewal of this Agreement in the second calendar
quarter of 2021, with the objective of reaching a final agreement regarding such
renewal by the end of December 2021.  Absent the receipt by either party from
the other party of a notice not to renew this Agreement as provided in
Section 1(b) below (and so long as the Executive has remained employed by the
Company hereunder), the term of this Agreement shall be automatically extended
from December 31, 2021 through April 15, 2022 to allow for finalization of new
short-term and long-term incentive payment plans.

 

(b)                                 Either the Company or the Executive may
provide the other with prior written notice of its or her desire not to renew
this Agreement, delivered in accordance with Section 20 (“Notice”) at least
ninety (90) days in advance of January 1, 2022, in which case this Agreement
shall terminate at 11:59 p.m. on December 31, 2021 and the Executive shall
receive the compensation set forth in Section 7(e) below.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 1, either the Company or the Executive may terminate the
Executive’s employment with the Company at any time, subject to the terms and
conditions of Section 7 hereof.

 

(d)                                 The term that the Executive is employed
hereunder (as it may be extended and/or renewed) is referred to herein as the
“Term.”

 

--------------------------------------------------------------------------------



 

2.                                      Position and Duties.  During the Term,
the Company shall employ the Executive as the Chief Financial Officer of the
Company, or in such other positions as the parties mutually agree.   The
Executive shall have such powers and duties and responsibilities as are
customary to such position and as are assigned to the Executive by the Board of
Directors of the Company (the “Board”) or the President and Chief Executive
Officer of the Company in connection with the Executive’s service as chief
financial officer of the Company and of the Partnership.  The Executive’s
employment shall also be subject to the policies maintained and established by
the Company that are of general applicability to the Company’s employees, as
such policies may be amended from time to time.

 

3.                                      Other Interests; Non-Competition and
Non-Solicitation.

 

(a)                                 During the Term, the Executive shall devote
her full time, attention, energies and business efforts during normal business
hours to her duties and responsibilities as the Chief Financial Officer of the
Company and of the Partnership and its subsidiaries.  The Partnership and its
subsidiaries are sometimes hereinafter referred to collectively as the
“Partnership Group”.  During the Term, except as otherwise restricted by the
non-competition covenants set forth in Annex I attached hereto and incorporated
herein by reference, the parties recognize and agree that the Executive may
engage in other business activities that do not conflict with the business and
affairs of the Company or of the Partnership or interfere with the Executive’s
performance of her duties and responsibilities hereunder.  Additionally, the
covenants set forth in Annex I shall apply to the Executive from the Date of
Termination according to the terms set forth on Annex I.

 

(b)                                 The Executive, in entering into this
Agreement, hereby agrees and acknowledges that the restrictions and covenants
set forth in Annex I are consonant with public policy, and fair and reasonable
provisions for the protection of the Company’s and its affiliates’ legitimate
business interests including, without limitation, the protection of confidential
information, trade secrets, goodwill and the business contacts which the
Executive has established and developed, and will establish and develop, in the
course of performing her duties for the Company and its affiliates.  The
Executive further acknowledges and agrees that the non-competition restrictions
set forth in Annex I are supported by fair and reasonable consideration
independent from continuation of employment, and notice of the non-competition
agreement set forth herein was provided to Executive at least ten (10) business
days before the applicable non-competition restrictions were to be effective. 
The Executive has the right to consult with counsel prior to signing this
Agreement and entering into the non-competition restrictions set forth herein,
and the Executive expressly acknowledges and agrees that she has had sufficient
opportunity to do so prior to her entry into this Agreement.  The Executive
further acknowledges and agrees that: (i) the non-competition restrictions set
forth in Annex I are no broader than necessary to protect the legitimate
business interests of the Company, including the protection of its trade
secrets, confidential information, and goodwill, and (ii) the geographic reach
of the restrictions on Executive’s business activity set forth in Annex I are
consistent with the geographic area in which the Executive will have provided
services on behalf of the Company or its affiliates.  The Executive also agrees
that the Company’s legitimate business interests could not be adequately
protected through an alternative restrictive covenant other than the
non-competition restrictions set forth in Annex I.  The Executive and the
Company further agree that the non-competition restrictions set forth in Annex I
are supported by mutually agreed upon consideration set forth herein, which
consideration

 

2

--------------------------------------------------------------------------------



 

includes the Garden Leave Payment (as defined in Annex I).  For the avoidance of
doubt, the Executive is a sophisticated businessperson who has entered into the
non-competition restrictions set forth herein knowingly and voluntarily, and the
Executive represents that such restrictions are compliant in all respects with
the Massachusetts Noncompetition Agreement Act, M.G.L. c. 149, §24L.

 

4.                                      Duty of Loyalty; Indemnification.

 

(a) The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty to act in the best interests of the Company and of the
Partnership Group. In keeping with such duty, the Executive shall, during the
Term, make full disclosure to the Company of all business opportunities
pertaining to the business of the Company or of the Partnership or any of its
subsidiaries and, during the Term, shall not appropriate for the Executive’s own
benefit business opportunities concerning the business of the Company, the
Partnership or any of its subsidiaries, except as otherwise permitted by the
non-competition covenants set forth in Annex I or as consented to in writing by
the Board.

 

(b) The Company shall indemnify the Executive to the extent permitted by the
Company’s fourth amended and restated limited liability company agreement, as
amended and/or restated from time to time, and by applicable law, against all
costs, charges and expenses, including without limitation, attorney’s fees,
incurred or sustained by the Executive in connection with any claim against
Executive and in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of being an officer, director or
employee of the Company or of the Partnership or any of its subsidiaries. In
connection with the foregoing, the Executive will be covered under any liability
insurance policy that protects the other officers and directors of the Company,
subject to the terms and conditions of such policies.

 

5.                                      Place of Performance.  Subject to such
business travel from time to time as may be reasonably required in the discharge
of her duties and responsibilities as the Chief Financial Officer of the Company
and while serving as the Chief Financial Officer of the Partnership, the
Executive shall perform her obligations hereunder in, or within forty (40) miles
of, Waltham, Massachusetts.

 

3

--------------------------------------------------------------------------------



 

6.                                      Compensation.

 

(a)                                 Base Salary.  During the Term, the Executive
shall be paid an annualized base salary of $500,000.00, subject to increase at
any time during the Term and at the commencement of the renewal term (if any),
if so determined by the Compensation Committee of the Board (the “Compensation
Committee”), it being acknowledged by the Executive that the Compensation
Committee shall have the authority, but not the obligation, to increase the
Executive’s base salary, however the Compensation Committee shall not decrease
the Executive’s base salary without the Executive’s consent. The Executive’s
base salary, as may be increased in accordance with this Section 6(a), is
hereafter referred to as “Base Salary”. The Base Salary shall be paid in equal
installments pursuant to the Company’s customary payroll policies and procedures
in force at the time of payment, but in no event less frequently than monthly.

 

(b)                                 Bonus.  From time to time during the Term,
the Executive may receive a cash bonus (a “Bonus”) in an amount to be determined
at the discretion of the Compensation Committee.  Each Bonus hereunder, if any,
shall be paid to the Executive no later than March 15 of the calendar year
immediately following the calendar year in which such Bonus is earned.

 

(c)                                  Incentive Compensation.

 

(i)                                     During each calendar year that the
Executive is employed hereunder, the Executive shall participate in the annual
short-term incentive compensation plan set forth in Exhibit A hereto (the
“STIP”), and the Executive’s STIP target shall be set at her then annualized
Base Salary.

 

(ii)                                  During the Term, the Executive shall
participate in any long-term incentive plan(s) made available to the Company’s
officers or other employees, subject to the terms of such plans (if any) and
such additional criteria as the Compensation Committee may determine from time
to time.  The methodology for determining availability of awards to executive
officers under such long-term incentive plan(s) is described in Exhibit B
hereto.

 

(iii)                               The Executive shall be paid any STIP payment
earned by her for calendar year 2018 pursuant to the terms of the 2018
Employment Agreement, which payment, if any, will be provided to the Executive
at the time that such payment would have been provided to the Executive if the
2018 Employment Agreement was still in effect.

 

(d)                                 Reimbursements.  During the Term, the
Company shall pay or reimburse the Executive for all reasonable expenses
incurred by the Executive on business trips, and for all other business and
entertainment expenses reasonably incurred or paid by her during the Term in the
performance of her services under this Agreement, in accordance with past
practice and with the Company’s expense reimbursement policy as in effect from
time to time, upon presentation of expense statements or vouchers or such other
supporting documentation as the Company may reasonably require.

 

(e)                                  Fringe Benefits.  During the Term, the
Executive shall be entitled to participate in the Company’s health insurance,
401(k) and other benefit plans in accordance with

 

4

--------------------------------------------------------------------------------



 

Company policies and on the same general basis as other executives of the
Company.  During the Term, the Company also will provide the Executive with
additional fringe benefits consistent with benefits that have been provided to
her under prior arrangements and in accordance with past practice, and with such
other benefits as may be approved by the Compensation Committee.

 

(f)                                   Vacation.  During the Term (including the
renewal period, if any), the Executive shall be granted 30 days of paid vacation
for each calendar year with any unused vacation days to be subject to the
Company’s standard vacation policy with respect to the carryover or payment for
any such unused vacation days.

 

7.                                      Separation from Service.

 

(a)                                 In General.  If the Executive’s employment
is terminated for any reason, she (or her estate) shall be paid on the Date of
Termination (i) all amounts of Base Salary due and owing up through the Date of
Termination, (ii) any earned but unpaid Bonus, (iii) all reimbursements of
expenses appropriately and timely submitted, and (iv) any and all other amounts,
including vacation pay, that may be due to her as of the Date of Termination
(the “Accrued Obligations”).  Additionally, the Executive shall be entitled to
retain the following items currently supplied to her by the Company: (i) iPad;
and (ii) smartphone, including all information contained on the smartphone and
the then current telephone number for such smartphone, it being acknowledged and
agreed by the Executive that all information contained on the smartphone shall
remain subject to the provisions of Section 9 below. Promptly following the Date
of Termination, the Executive shall return to the Company all confidential and
proprietary information of the Company in her possession.

 

(b)                                 Termination Due to the Death or Disability
of Executive.  The Executive’s employment hereunder shall be terminated
automatically upon the death or Disability of the Executive.  The Company shall
pay or distribute to the Executive (or her estate) upon her termination under
this Section 7(b) on the Date of Termination or as soon as reasonably practical
(but no more than ten days) thereafter:

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
her Base Salary (determined as of the Date of Termination) multiplied by 200%,
plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200%, plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, (a) the pro-rated cash
incentive amount, if any, earned under the Long-Term Performance-Based Cash
Incentive Plan, as determined by the Compensation Committee, and (b) the amounts
of cash and/or securities due as a result of the automatic vesting of the
Executive’s interests in grants that have been awarded to the Executive under
the Global Partners LP

 

5

--------------------------------------------------------------------------------



 

Long-Term Incentive Plan and the Global Partners LP 2018 Long-Term Cash
Incentive Plan, to the extent accelerated vesting is not prohibited under the
vesting provisions of the then awarded and unvested grants, plus

 

(v)                                 the Company shall pay the monthly amounts
due for all group health, dental, life, disability, vision and similar insurance
premiums on behalf of the Executive and her spouse and dependents, if any, for
18 months following the Date of Termination.

 

(c)                                  Termination by the Company Without Cause or
by the Executive for Reasons Constituting Constructive Termination.  The
Executive’s employment hereunder may be terminated by the Company without Cause
or by the Executive for reasons constituting Constructive Termination.  The
Company shall pay or distribute to the Executive (or her estate) upon her
termination under this Section 7(c) on the Date of Termination or as soon as
reasonably practical (but no more than ten days) thereafter:

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
her Base Salary determined as of the Date of Termination multiplied by 200%,
plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200%, plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, (a) the pro-rated cash
incentive amount, if any, earned under the Long-Term Performance-Based Cash
Incentive Plan, as determined by the Compensation Committee, and (b) the amounts
of cash and/or securities due as a result of the automatic vesting of the
Executive’s interests in grants that have been awarded to the Executive under
the Global Partners LP Long-Term Incentive Plan and the Global Partners LP 2018
Long-Term Cash Incentive Plan, to the extent accelerated vesting is not
prohibited under the vesting provisions of the then awarded and unvested grants,
plus

 

(v)                                 the Company shall pay the monthly amounts
due for all group health, dental, life, disability, vision and similar insurance
premiums on behalf of the Executive and her spouse and dependents, if any, for
18 months following the Date of Termination, plus

 

(vi)                              Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to the Executive or for the Executive’s benefit pursuant to this
Section 7(c) (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Code (as defined below),
are not eligible for exemption

 

6

--------------------------------------------------------------------------------



 

pursuant to Q/A-6(a)(2) of Treas. Reg. § 1.280G-1, and will be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any interest or penalties with respect to such excise tax
(collectively, the “Excise Tax”), then the Company shall pay to the Executive,
no later than the time the Excise Tax is required to be paid by the Executive or
withheld by the Company, an additional amount (the “Gross-up Payment”) equal to
the sum of the Excise Tax payable by the Executive, plus the amount necessary to
put the Executive in the same after-tax position (taking into account any and
all applicable federal, state, local and foreign income, employment and excise
taxes (including the Excise Tax and any income and employment taxes imposed on
the Gross-up Payment)) that she would have been in if the Executive had not
incurred any tax liability under Section 4999 of the Code.  Any determination
required under this Section 7(c)(vi), including whether any payments or benefits
are Parachute Payments, shall be made by the Company in good faith. The
Executive shall provide the Company with such information and documents as the
Company may reasonably request in order to make a determination under this
Section 7(c)(vi). The Company’s determinations shall be final and binding on the
Company and the Executive; provided, however, that in the event of a dispute
with the Internal Revenue Service, the parties will revise the determinations as
necessary to comply with regulatory requirements in accordance with the Internal
Revenue Service’s interpretations.

 

(d)                                 Termination by the Company for Cause.  The
Company may terminate the Executive’s employment hereunder for Cause following:
(i) reasonable notice to the Executive setting forth in detail the nature of
such Cause and the date and time established for a hearing before the Board,
which notice shall be deemed reasonable if provided not less than fifteen (15)
business days from the date of such notice, (ii) an opportunity to be heard
before the Board at the conclusion of such notice period, at which the Executive
shall be entitled to representation by counsel, and (iii) a determination by a
majority vote of the Board that the Company has Cause to terminate the
Executive’s employment.

 

(e)                                  Nonrenewal of the Agreement.  If the
Company provides notice to the Executive that the Company elects not to renew
the Agreement at the end of the applicable term, and the Executive does not
continue to serve as the Company’s Chief Financial Officer following the
expiration of this Agreement pursuant to a different employment agreement with
the Company, the Company shall pay the Executive upon the expiration of the
Agreement, or as soon as reasonably practical (but no more than ten days)
thereafter, any Accrued Obligations plus a lump sum payment equal to 200% of the
Executive’s then Base Salary. Additionally, within ten days following the
Compensation Committee’s determination of the payout earned by the STIP
participants for the year in which the Executive’s employment was terminated,
the Executive shall also receive payment of the performance-based and
discretionary components, if any, of her STIP award for such year.

 

(f)                                   Definitions.

 

(i)                                     For the purposes of this Agreement,
“Cause” shall mean the Executive (A) has engaged in gross negligence or willful
misconduct in the

 

7

--------------------------------------------------------------------------------



 

performance of her duties, (B) has committed an act of fraud, embezzlement or
willful breach of a fiduciary duty to the Company or any of its subsidiaries
(including the unauthorized disclosure of any material secret, confidential
and/or proprietary information, knowledge or data of the Company or any of its
subsidiaries); (C) has been convicted of a crime involving fraud or moral
turpitude or any felony or (D) has breached any material provision of this
Agreement or any of the restrictions and covenants set forth in Annex I hereto
other than as a result of the Executive’s inability to perform her obligations
hereunder solely due to her poor physical or mental health.  The Executive must
be provided a written notice from the Company, giving her at least 30 days to
affect a cure of any claimed occurrence under (A), (B) or (D) above that is
capable of being cured, prior to the delivery of any notice described under
Section 7(d)(i) hereof.

 

(ii)                                  “Change in Control” shall occur upon:
(A) the date that any one person, entity or group (other than the successors to
the interests of Alfred Slifka, and other than Richard Slifka or Eric Slifka or
their respective family members or entities they control, individually or in the
aggregate, directly or indirectly (collectively referred to hereinafter as the
“Slifkas”)) acquires beneficial ownership of the membership interests of the
Company that, together with the membership interests of the Company already
owned beneficially by such person, entity or group, constitutes more than 50% of
the total voting power of the membership interests of the Company; provided,
however, if any one person, entity or group is considered to control, directly
or indirectly, more than 50% of the total voting power of the membership
interests of the Company, the acquisition of additional membership interests by
the same person, entity or group shall not be deemed to be a Change in Control;
(B) a consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction or series of related
transactions would not be the beneficial owners immediately after such
transaction or series of related transactions of at least 50% of the voting
power of the entity surviving such transaction or series of related
transactions; or (C) the sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company to a person other than the Slifkas or any of them. In
all respects, the definition of “Change in Control” shall be interpreted to
comply with Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986 (the
“Code”) and any successor statute, and/or guidance thereunder, and the
provisions of Treasury Regulation Section 1.409A and any successor regulation
and guidance thereto; provided, however, an interpretation in compliance with
Section 409A of the Code shall not expand the definition of Change in Control in
any way or cause an acquisition by the Slifkas to result in a Change in Control.

 

(iii)                               “Constructive Termination” means termination
of this Agreement by the Executive as a result of any (A) substantial
diminution, without the Executive’s written consent, in the Executive’s working
conditions consisting of (1) a material reduction in the Executive’s duties and
responsibilities, (2) any

 

8

--------------------------------------------------------------------------------



 

change in the reporting structure so that the Executive no longer reports solely
to the President and Chief Executive Officer of the Company, or (3) a relocation
of the Executive’s place of work further than forty (40) miles from Waltham,
Massachusetts, or (B) a material breach of this Agreement by the Company.  To be
able to terminate her employment with the Company for Constructive Termination,
the Executive must provide notice to the Company of the existence of any of the
conditions set forth in the immediately preceding sentence within 90 days of her
becoming aware of the initial existence of such condition(s), and the Company
must fail to remedy such condition(s) within 30 days of such notice.  In no
event shall the Date of Termination in connection with a Constructive
Termination occur any later than one year following the notice of the existence
of the condition(s) constituting a Constructive Termination hereunder.  For
purposes of clarification, Constructive Termination shall not include a change
in reporting structure as a result of the Company becoming a subsidiary of an
unrelated entity, including, without limitation, a change whereby the Executive
is not the chief financial officer of the acquiring or parent entity or must
report to the chief financial officer of a currently unaffiliated parent
corporation or entity.

 

(iv)                              “Disability” shall mean a physical or mental
condition which (A) renders the Executive, with or without reasonable
accommodation, unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (B) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, results in the
Executive receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

 

(g)                                  Notice of Termination.  Any termination or
non-renewal (except due to the death of Executive) by the Company or the
Executive shall be communicated by written Notice of Termination to the other
party hereto.   For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which (i) shall state the effective date of such termination,
(ii) shall indicate the specific termination provision in this Agreement relied
upon and (iii) shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Any such notice shall be provided in accordance
with the requirements of Section 20 hereof. Any notice of voluntary termination
by the Executive or of termination without Cause by the Company shall be given
60 days in advance of such termination. Any notice of Constructive Termination
by the Executive shall be given by the Executive within 90 days of her becoming
aware of the existence of the condition upon which the Constructive Termination
is based.

 

(h)                                 Deemed Resignation.  If the Executive’s
employment is terminated for any reason, then such termination shall constitute
an automatic resignation of the Executive as an officer of the Company and each
affiliate of the Company, and, if applicable, an automatic resignation of the
Executive from the Board and from the board of directors of any affiliate of the
Company and from the board of directors or similar governing body of any
corporation, limited

 

9

--------------------------------------------------------------------------------



 

liability company or other entity in which the Company or any of its affiliates
holds an equity interest and with respect to which board or similar governing
body the Executive serves as the Company’s or such affiliate’s designee or other
representative.

 

(i)                                     Date of Termination.  The “Date of
Termination” shall mean (i) the date of death, if the Executive’s employment is
terminated because of death, (ii) the date the Executive is determined to have a
Disability, if the Executive’s termination is based on her Disability, and
(iii) if the Executive’s employment is terminated for any other reason
(including, without limitation, non-renewal), the date specified in the Notice
of Termination, which date shall be in accordance with the timing rules set out
in (d) or (g) of this Section 7, as applicable. With respect to any compensation
payable under this Agreement that is subject to Section 409A of the Code,
references to the Executive’s Date of Termination or termination of employment
(and variations thereof) shall be deemed to refer only to the Executive’s
“separation from service” within the meaning of Section 1.409A-1(h) of the U.S.
Treasury Regulations, applying the default terms thereof.

 

(j)                                    Delayed Payments.  Notwithstanding any
other provision with respect to the timing of payments under this Section 7, if,
at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee”  (within the meaning of Section 409A of the Code, and any
successor statute, regulation and guidance thereto) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which the Executive may become entitled under Section 7 as
a result of her “separation from service” (within the meaning of Section 409A of
the Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to six months of payments
otherwise due to the Executive under the terms of this Section 7, as applicable,
plus (to the extent not prohibited by Section 409A of the Code) interest on such
amounts at the then applicable prime rate of interest as established from time
to time by Bank of America Corporation or its successor.  After the first
business day of the seventh month following the termination of the Executive’s
employment and continuing each month thereafter, the Executive shall be paid the
regular payments otherwise due to the Executive in accordance with the terms of
this Section 7, as applicable.

 

(k)                                 Non-disparagement.  Each of the Company and
the Executive agree not to make any disparaging comments or remarks, orally or
in writing, about the other party following the termination or expiration of
this Agreement.

 

8.                                      Section 409A.  The parties hereto intend
that this Agreement comply with the requirements of Section 409A of the Code and
the regulatory guidance thereunder.  If any provision provided herein may result
in the imposition of an additional tax or penalty under the provisions of
Section 409A of the Code, the Executive and the Company agree to amend any such
provision to avoid imposition of any such additional tax, to the extent
possible, in the manner that the Executive and the Company mutually agree is
appropriate to comply with Section 409A of the Code; provided that, to the
extent possible, any such amendment shall minimize any decrease in the payments
or benefits to the Executive contemplated herein.

 

10

--------------------------------------------------------------------------------



 

9.                                      Confidential Information; Unauthorized
Disclosure.

 

(a)                                 During the Term and for the period ending
two years following the Date of Termination, the Executive shall not, without
the written consent of the Board or a person authorized thereby, disclose to any
person, other than an employee of the Company, the Partnership or its
subsidiaries or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of her duties as
Chief Financial Officer of the Company including serving as the Chief Financial
Officer of the Partnership, any secret, confidential and/or proprietary
information, knowledge or data obtained by her while in the employ of the
Company or any of its affiliates with respect to the Company, the Partnership or
any of its subsidiaries and their respective businesses, the disclosure of which
she knows or should know will be damaging to the Company, the Partnership or any
of its subsidiaries; provided however, that such information, knowledge or data
shall not include (i) any information, knowledge or data known generally to the
public (other than as a result of unauthorized disclosure by the Executive) or
(ii) any information, knowledge or data which the Executive may be required to
disclose by any applicable law, order, or judicial or administrative proceeding.

 

(b)                                 The Executive acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by the
Executive, and the Company, the Partnership or its subsidiaries shall be
entitled to enforce the provisions of this Section 9 by seeking specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Section 9 but shall be in addition to all remedies available at law or
in equity, including the recovery of damages from the Executive and her agents.

 

(c)                                  Notwithstanding the foregoing,  nothing
herein (or in any other agreement between the Executive and the Company) shall
prevent the Executive from lawfully, and without obtaining prior authorization
from the Company: (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by the U.S. Securities and Exchange Commission
(the “SEC”) or any other governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to an employee individually from any Governmental Authority; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any
Governmental Authorities relating to a possible violation of law, including
providing documents or other confidential information to Governmental
Authorities; or (iv) receiving an award for information provided to the SEC or
any other Governmental Authority. This Agreement shall not be construed or
applied to require the Executive to obtain prior authorization from the Company
before engaging in any of the foregoing conduct referenced in this Section 9(c),
or to notify the Company of having engaged in any such conduct.  Further,
pursuant to the Defend Trade Secrets Act, the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is: (A) made (x) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, and (y) solely for the purpose of reporting or investigating a
suspected violation of law; (B) made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; or (C) protected
under the whistleblower provisions of applicable law. In the event the Executive
files a lawsuit for retaliation

 

11

--------------------------------------------------------------------------------



 

by the Company for the Executive’s reporting of a suspected violation of law,
the Executive may (i) disclose a trade secret to the Executive’s attorney and
(ii) use the trade secret information in the court proceeding related to such
lawsuit, in each case, if the Executive (A) files any document containing such
trade secret under seal; and (B) does not otherwise disclose such trade secret,
except pursuant to court order.

 

10.                               Payment Obligations Absolute.  Except as
specifically provided in this Agreement, the Company’s obligation to pay the
Executive the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company or the Partnership (including its affiliates) may
have against her or anyone else.  All amounts payable by the Company shall be
paid without notice or demand.  The Executive shall not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made under
any provision of this Agreement, and except as provided in Section 7(c) above,
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

 

11.                               Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and permitted
assigns and any such successor or permitted assignee shall be deemed substituted
for the Company under the terms of this Agreement for all purposes. As used
herein, “successor” and “assignee” shall be limited to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires control of the Company or
to which the Company assigns this Agreement by operation of law or otherwise in
connection with any sale of all or substantially all of the assets of the
Company, provided that any successor or permitted assignee promptly assumes in a
writing delivered to the Executive this Agreement and, in no event, shall any
such succession or assignment release the Company from its obligations
hereunder. The Company will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to all or substantially all of its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

12.                               Assignment.  The Executive shall not have any
right to pledge, hypothecate, anticipate or assign this Agreement or the rights
hereunder, except by will or the laws of descent and distribution, or delegate
her duties or obligations hereunder.

 

13.                               Governing Law.  The provisions of this
Agreement shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Massachusetts without regard to principles of conflict of
laws.  Any dispute arising out of or relating to this Agreement shall be brought
in state or federal courts, as applicable, in Suffolk County, Massachusetts.

 

14.                               Entire Agreement.  The Company and the
Executive intend that this Agreement shall supersede the January 1, 2018
Employment Agreement and that this Agreement together with

 

12

--------------------------------------------------------------------------------



 

(i) the attached Annex I, Exhibit A and Exhibit B hereto, (ii) those certain
Global Partners LP Long-Term Incentive Plan Grants of Phantom Units to the
Executive dated June 27, 2013 and August 16, 2017, and (iii) that certain Global
Partners LP 2018 Long-Term Cash Incentive Plan Award Agreement granted to the
Executive and dated October 8, 2018, as amended, constitute the entire agreement
of the parties with regard to the subject matter hereof, and contain all of the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter.  Notwithstanding the foregoing, the
Company and the Executive acknowledge and agree that the restrictions on
non-disclosure of information, non-competition and non-solicitation set forth
herein (including in Section 9 and Annex I herein) shall complement and be in
addition to (and not supersede or replace) any other restrictions upon Executive
with respect to non-disclosure, non-competition or non-solicitation as set forth
in any previous agreement between Executive and the Company or any of its
affiliates.  Subject to the preceding sentence, as of the Effective Date, all
understandings and agreements preceding the Effective Date and relating to the
subject matter hereof are hereby null and void and of no further force and
effect, including, without limitation all prior employment and severance
agreements, if any, by and between the Company and the Executive; provided that,
nothing contained in the foregoing shall be deemed to supersede or make invalid
any prior agreements between the Executive and the Company concerning long-term
incentive plan awards and any agreement by and between the Executive and the
Company, the Partnership or any affiliated entity or member of the Partnership
in her capacity as an interest holder.

 

15.                               Modification.  Any modification of this
Agreement will be effective only if it is in writing and signed by the parties
hereto.

 

16.                               No Waiver.  No failure by either party hereto
at any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

17.                               Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

19.                               Withholding of Taxes and Other Employee
Deductions.  The Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the Company’s employees
generally.

 

13

--------------------------------------------------------------------------------



 

20.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand, or
by a nationally recognized overnight delivery service or mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
parties at their addresses set forth below, or to such other addresses as either
party may have furnished to the other in writing in accordance herewith except
that notices of change of address shall be effective only upon receipt.

 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St., Suite 500
Waltham, Massachusetts 02454-9161
Attention: President and Chief Executive Officer and the Chairman of the Board

 

with a copy to:

 

Brenda K. Lenahan
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

21.                               Headings.  The section headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of January 1,
2019.

 

 

GLOBAL GP LLC

 

 

 

By:

/s/ Eric Slifka

 

 

Eric Slifka

 

 

President & CEO

 

 

 

 

Date:

February 4, 2019

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

DAPHNE H. FOSTER

 

 

 

 

 

 

 

Date:

January 31, 2019

 

[Signature Page to 2019-21 Foster Employment Agreement]

 

15

--------------------------------------------------------------------------------



 

ANNEX I

 

Non-Competition and Non-Solicitation Provisions

 

Non-competition; Non-solicitation.

 

(a)                                 During the Term, and in the event that the
Executive’s employment is terminated for any reason other than Executive’s death
or a termination of Executive’s employment by the Company without Cause, then
for a period of one (1) year following the Date of Termination (the “Restrictive
Period”), the Executive shall be prohibited from working (as an employee,
consultant, advisor, director or otherwise), engaging in, or acquiring or
investing in, any business having assets engaged in the following businesses in
New England and the other geographic areas in which the Company or any of its
affiliates is conducting business as of the Date of Termination (the “Restricted
Businesses”): (i) wholesale or retail marketing, sale, distribution and
transportation of refined petroleum products, crude oil, renewable fuels
(including ethanol and biofuels), and natural gas liquids (including ethane,
butane, propane and condensates); (ii) the storage of refined petroleum products
and/or any of the other products identified in clause (i) of this paragraph in
connection with any of the activities described in said clause (i); (iii) the
retail sale of convenience store items and sundries and related food service,
whether or not related to the retail sale of refined petroleum products
including, without limitation, gasoline; (iv) bunkering; and (v) any other
business in which the Company or its affiliates (a) becomes engaged during the
period Executive is employed by the Company or any of its affiliates, or (b) is
preparing to become engaged as of the time that Executive’s employment with the
Company or any of its affiliates ends and, with respect to parts (a) and (b) of
this clause (v), the Executive has participated in or obtained Confidential
Information about such business or anticipated business.

 

(b)                                 As further consideration for the covenants
made by the Executive in part (a) of this Annex I, the Company agrees that,
during the Restrictive Period (so long as the Executive’s employment does not
terminate due to the Executive’s death or a termination of the Executive’s
employment by the Company without Cause), the Company will provide the Executive
with a total payment equal to fifty percent (50%) of the Executive’s highest
annualized Base Salary paid by the Company within the two years preceding the
Date of Termination (the “Garden Leave Payment”), which Garden Leave Payment
will be divided into twelve (12) substantially equal installments, with the
first installment being paid on the Company’s first monthly pay date that
follows the Date of Termination and the remaining eleven (11) installments being
paid on the Company’s monthly pay dates that follow thereafter; provided,
however, the Company shall have no obligation to provide Garden Leave Payments
in the event that the Executive breaches any of the terms of part (a) of this
Annex I.

 

(c)                                  During the Restrictive Period, the
Executive also shall not directly or indirectly solicit any employees,
contractors, vendors, suppliers or customers of the Company or any of its
affiliates to cease to be employed by or otherwise do business with the Company
or any of its affiliates, or to reduce the same, or to be employed or otherwise
do business with any Restricted Business.  Notwithstanding any provision of this
Annex I to the contrary, the Executive may own

 

--------------------------------------------------------------------------------



 

up to 3% of a publicly traded entity that is engaged in one or more of the
Restricted Businesses.  If any court determines that any of the provisions of
this Annex I are invalid or unenforceable, the remainder of such provisions
shall not thereby be affected and shall be given full effect without regard to
the invalid provisions. If any court construes any of the provisions of this
Annex I, or any part thereof, to be unreasonable because of the duration of such
provision or the geographic scope thereof, such court shall have the power to
reduce the duration or restrict the geographic scope of such provision and to
enforce such provision as so reduced or restricted.  Notwithstanding the
foregoing or any other provision of this Annex I, nothing in this Annex I shall
limit the Executive’s ability to perform services in any capacity or invest in
any of the following: (I) money management firm; (II) investment partnership;
(III) investment or private equity firm; or (IV) private equity or other
investment fund; except that if any such firm, partnership or fund referenced in
subsections (I) through (IV) contemplates or makes direct investments in the
Partnership Group or in any Restricted Business, the Executive must recuse
herself and may not personally, in any respect, be actively involved, actively
participate, or directly invest, and must fully comply with the provisions of
this Annex I.

 

The Executive expressly acknowledges and agrees that she had sufficient time
(and at least ten business days) to consider the terms of this Annex I before
entering into this Agreement.

 

Any restrictions on the Executive otherwise prohibited under this Annex I may be
waived only by express written permission of the Conflicts Committee of the
Board.

 

2

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Short-Term Annual Cash Incentive Plan

 

The Executive shall participate in (i) the 2019 short-term cash incentive plan
described below, (ii) a 2020 and a 2021 short-term incentive plan, and (iii) in
the event of a renewal term under the Agreement to which this Exhibit A is
attached, the Executive also shall participate in a 2022 STIP.

 

During the first calendar quarter of 2019, the Compensation Committee of the
Board (the “Compensation Committee”) will establish (a) threshold financial
metrics required to be met for any cash incentive amount to be awarded under the
2019 STIP in respect of calendar year 2019 (the “financial metrics”), and (b) a
discretionary cash component for the amount of the cash incentive (if any) to be
awarded under the 2019 STIP regardless of whether the financial metrics
threshold are or are not met or exceeded.  The targets, metrics (including any
thresholds) and discretionary component established by the Compensation
Committee shall be set forth in a payout grid for the 2019 STIP. The 2019 STIP
design provides that 50% of the cash incentive amounts (if any) earned for 2019
will be determined by the Compensation Committee based upon the Partnership’s
achievement of the financial metrics, and 50% of the cash incentive amounts (if
any) for 2019 will be determined at the discretion of the Compensation
Committee. Under the 2019 STIP, the Executive’s “award target” cash incentive
amount is 100% of her Base Salary, and her 2019 maximum cash incentive amount is
200% of her Base Salary.

 

During the first calendar quarter of each year following 2019 in which this
Agreement is in effect, the Compensation Committee shall establish (a) threshold
financial metrics required to be met for any cash incentive amount to be awarded
under the STIP in respect of calendar year, and (b) a discretionary cash
component for the amount of the cash incentive (if any) that will be awarded
under the STIP for such calendar year regardless of whether the financial
metrics threshold are or are not met or exceeded.  The targets, metrics
(including any thresholds) and discretionary component established by the
Compensation Committee shall be set forth in a payout grid for the applicable
year. The STIP design for the applicable calendar year shall be developed by the
Compensation Committee in consultation with its compensation consultant.

 

Awards under any STIP provided hereunder, if applicable, shall be paid within 2½
months of the end of the calendar year to which the STIP applies; provided,
however, that if the Partnership has not completed its audited consolidated
financial statements within 2½ months of the end of that fiscal year, the award
shall be paid within 5 business days following completion of the Partnership’s
audited consolidated financial statements for such fiscal year, but in no event
later than September 30 of the year following the end of the applicable fiscal
year; and further provided, that any such payment shall be made in a manner that
is either exempt from, or in compliance with, Section 409A of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto (collectively, “Section 409A”).

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Methodology for Determining Availability of Awards

to Executive Officers under Long-Term Incentive Plan(s)

 

It is the Company’s intention to grant long-term incentive awards to the
Company’s executive officers and certain other officers and employees on an
annual basis, provided that the Partnership’s financial performance is
satisfactory, in the sole discretion of the Compensation Committee.

 

In determining whether, and to what extent and amount, an award is available for
an executive officer for a particular year, the Compensation Committee will use
the methodology described below.

 

A.            The Compensation Committee will start with the then 5-year average
of total direct compensation for the executive officer’s position across the
peer group of companies developed by the Compensation Committee’s compensation
consultant (the “Applicable TDC”).  This will be calculated by the Compensation
Committee’s compensation consultant at the 10th percentile, the 25th percentile,
the median, the average, the 75th percentile and the 90th percentile.

 

B.            The Compensation Committee will then subtract from the Applicable
TDC:

 

(i)            The executive officer’s annual Base Salary for the year for which
performance is being evaluated for the proposed award (the “Performance Year”);
plus

 

(ii)           The greater of (a) the executive officer’s STIP target for the
Performance Year, or (b) the executive officer’s earned STIP award in respect of
the Performance Year; plus

 

(iii)          The sum of all amount(s) under any short-term bonus and/or other
incentive plan(s) that were earned by the Executive for the Performance Year,
which amounts shall not include: (a) any amounts included in Subsection
B.(ii) above, (b) any amounts attributable to the June 2013 and August 2017 LTIP
Unit grants to the Executive, or (c) any portion of the Long-Term Cash Incentive
Plan Award granted to the Executive with respect to fiscal year 2017 on
October 8, 2018.

 

The difference remaining after the subtraction from the Applicable TDC of the
amounts described in Subsections B.(i) through B.(iii) above is the “Maximum
Available Award Amount” for such executive officer under the long-term incentive
plan in respect of the Performance Year.

 

C.            The Compensation Committee will compare the Partnership’s
performance during the Performance Year against the performance of the
Partnership’s peer group of companies for such year, and adjust the Maximum
Available Award Amount for such executive officer to reflect the Partnership’s
relative performance.  For example, if the

 

--------------------------------------------------------------------------------



 

Partnership’s performance is at the median level as compared against the peer
group of companies, then the Compensation Committee would consider awarding the
median amount of the executive officer’s Maximum Available Award Amount, taking
into account the executive officer’s personal performance for such year.

 

D.            The terms of the long-term incentive award, including without
limitation the form of award (cash, stock, phantom units or other), the vesting
period and schedule, the form of grant agreement, etc., in all respects would be
determined by the Compensation Committee in its sole and exclusive discretion.

 

2

--------------------------------------------------------------------------------